    Case: 1:18-cv-03395 Document #: 34 Filed: 01/27/21 Page 1 of 10 PageID #:2186




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

    ELIZABETH L., 1                              )
                                                 )
                          Plaintiff,             )
                                                 )          No. 18 C 3395
           v.                                    )
                                                 )          Magistrate Judge
    ANDREW SAUL, Commissioner of                 )          Maria Valdez
    Social Security, 2                           )
                                                 )
                          Defendant.             )
                                                 )

                      MEMORANDUM OPINION AND ORDER

       This action was brought under 42 U.S.C. § 405(g) to review the final decision

of the Commissioner of Social Security denying Plaintiff Elizabeth L.’s claim for

Supplemental Security Income (“SSI”). The parties have consented to the

jurisdiction of the United States Magistrate Judge pursuant to 28 U.S.C. § 636(c).

For the reasons that follow, Plaintiff’s motion for summary judgment [Doc. No. 10]

is granted in part and denied in part, and the Commissioner’s cross-motion for

summary judgment [Doc. No. 21] is denied.




1
 In accordance with Internal Operating Procedure 22 – Privacy in Social Security
Opinions, the Court refers to Plaintiff only by her first name and the first initial of her last
name.
2
 Andrew Saul has been substituted for his predecessor pursuant to Federal Rule of Civil
Procedure 25(d).
      Case: 1:18-cv-03395 Document #: 34 Filed: 01/27/21 Page 2 of 10 PageID #:2187




                                     BACKGROUND

I.       PROCEDURAL HISTORY

         On February 25, 2013, Plaintiff filed a claim for SSI, alleging disability since

April 7, 2012. The claim was denied initially and upon reconsideration, after which

she timely requested a hearing before an Administrative Law Judge (“ALJ”), which

was held on January 25, 2016. Plaintiff personally appeared and testified at the

hearing and was represented by counsel. A vocational expert also testified.

         On February 11, 2016, the ALJ denied Plaintiff’s claim for benefits, finding

her not disabled under the Social Security Act. The Social Security Administration

Appeals Council then denied Plaintiff’s request for review, leaving the ALJ’s

decision as the final decision of the Commissioner and, therefore, reviewable by the

District Court under 42 U.S.C. § 405(g). See Haynes v. Barnhart, 416 F.3d 621, 626

(7th Cir. 2005).

II.      ALJ DECISION

         Plaintiff’s claim was analyzed in accordance with the five-step sequential

evaluation process established under the Social Security Act. See 20 C.F.R. §

404.1520(a)(4). The ALJ found at step one that Plaintiff had not engaged in

substantial gainful activity since her application date of February 25, 2013. At step

two, the ALJ concluded that Plaintiff had the following severe impairments:

arthritis in both knees, obesity, and bipolar disorder with agoraphobia. The ALJ

concluded at step three that her impairments, alone or in combination, do not meet

or medically equal a listed impairment. Before step four, the ALJ determined that




                                             2
     Case: 1:18-cv-03395 Document #: 34 Filed: 01/27/21 Page 3 of 10 PageID #:2188




Plaintiff retained the Residual Functional Capacity (“RFC”) to perform light work

with the following additional limitations: only occasional stooping, crouching, and

use of ramps or stairs; no kneeling, crawling, or work involving ladders, ropes, or

scaffolds; no balancing on wet or uneven surfaces; only occasional exposure to

hazards and vibrations; and limited to simple, routine, repetitive tasks, with

occasional contact with supervisors, co-workers, and the public.

        At step four, the ALJ noted that Plaintiff had no past relevant work. At step

five, based upon the VE’s testimony and Plaintiff’s age, education, work experience

and RFC, the ALJ found that Plaintiff can perform jobs existing in significant

numbers in the national economy, leading to a finding that she is not disabled

under the Social Security Act.

                                     DISCUSSION

I.      ALJ LEGAL STANDARD

        Under the Social Security Act, a person is disabled if she has an “inability to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than twelve

months.” 42 U.S.C. § 423(d)(1)(a). In order to determine whether a Plaintiff is

disabled, the ALJ considers the following five questions in order: (1) Is the Plaintiff

presently unemployed? (2) Does the Plaintiff have a severe impairment? (3) Does

the impairment meet or medically equal one of a list of specific impairments

enumerated in the regulations? (4) Is the Plaintiff unable to perform her former




                                            3
      Case: 1:18-cv-03395 Document #: 34 Filed: 01/27/21 Page 4 of 10 PageID #:2189




occupation? and (5) Is the Plaintiff unable to perform any other work? 20 C.F.R. §

416.920(a)(4).

         An affirmative answer at either step 3 or step 5 leads to a finding that the

Plaintiff is disabled. Young v. Sec’y of Health & Human Servs., 957 F.2d 386, 389

(7th Cir. 1992). A negative answer at any step, other than at step 3, precludes a

finding of disability. Id. The Plaintiff bears the burden of proof at steps 1-4. Id.

Once the Plaintiff shows an inability to perform past work, the burden then shifts to

the Commissioner to show the Plaintiff’s ability to engage in other work existing in

significant numbers in the national economy. Id.

II.      JUDICIAL REVIEW

         Section 405(g) provides in relevant part that “[t]he findings of the

Commissioner of Social Security as to any fact, if supported by substantial evidence,

shall be conclusive.” 42 U.S.C. § 405(g). Judicial review of the ALJ’s decision is thus

limited to determining whether the ALJ’s findings are supported by substantial

evidence or based upon legal error. Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir.

2000); Stevenson v. Chater, 105 F.3d 1151, 1153 (7th Cir. 1997). Substantial

evidence is “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); Skinner v.

Astrue, 478 F.3d 836, 841 (7th Cir. 2007). An ALJ’s decision should be affirmed even

in the absence of overwhelming evidence in support: “whatever the meaning of

‘substantial’ in other contexts, the threshold for such evidentiary sufficiency is not

high. Substantial evidence . . . ‘more than a mere scintilla.’ . . . It means – and




                                             4
  Case: 1:18-cv-03395 Document #: 34 Filed: 01/27/21 Page 5 of 10 PageID #:2190




means only – ‘such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.’” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019)

(citations omitted). This Court may not substitute its judgment for that of the

Commissioner by reevaluating facts, reweighing evidence, resolving conflicts in

evidence, or deciding questions of credibility. Skinner, 478 F.3d at 841; see also

Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008) (holding that the ALJ’s decision

must be affirmed even if “‘reasonable minds could differ’” as long as “the decision is

adequately supported”) (citation omitted).

      However, even under this relatively lenient standard, an ALJ is not absolved

of her duty to support the decision with record evidence. See Meuser v. Colvin, 838

F.3d 905, 910 (7th Cir. 2016) (“We will uphold an ALJ’s decision if it is supported by

substantial evidence, but that standard is not satisfied unless the ALJ has

adequately supported his conclusions.”). The ALJ is not required to address “every

piece of evidence or testimony in the record, [but] the ALJ’s analysis must provide

some glimpse into the reasoning behind her decision to deny benefits.” Zurawski v.

Halter, 245 F.3d 881, 889 (7th Cir. 2001). In cases where the ALJ denies benefits to

a Plaintiff, “he must build an accurate and logical bridge from the evidence to his

conclusion.” Clifford, 227 F.3d at 872. The ALJ must at least minimally articulate

the “analysis of the evidence with enough detail and clarity to permit meaningful

appellate review.” Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 351 (7th Cir.

2005); Murphy v. Astrue, 496 F.3d 630, 634 (7th Cir. 2007) (“An ALJ has a duty to

fully develop the record before drawing any conclusions . . . and must adequately




                                           5
   Case: 1:18-cv-03395 Document #: 34 Filed: 01/27/21 Page 6 of 10 PageID #:2191




articulate his analysis so that we can follow his reasoning . . . .”); see Boiles v.

Barnhart, 395 F.3d 421, 425 (7th Cir. 2005).

       Where conflicting evidence would allow reasonable minds to differ, the

responsibility for determining whether a Plaintiff is disabled falls upon the

Commissioner, not the court. See Herr v. Sullivan, 912 F.2d 178, 181 (7th Cir.

1990). However, an ALJ may not “select and discuss only that evidence that favors

his ultimate conclusion,” but must instead consider all relevant evidence. Herron v.

Shalala, 19 F.3d 329, 333 (7th Cir. 1994).

III.   ANALYSIS

       Plaintiff argues that the ALJ made several errors, including failing to

accommodate all of Plaintiff’s limitations in the RFC assessment. Among other

things, Plaintiff argues that the ALJ’s RFC does not incorporate all of her mental

limitations, particularly those affecting social functioning and concentration,

persistence, and pace.

       The ALJ noted the numerous occasions in the record where Plaintiff was

found to be depressed, quick to anger, sad, irritable, anxious, and exhibiting other

psychological symptoms including occasional suicidal ideation, crying spells,

difficulty sleeping, throwing things at people in anger, and hitting her son and

husband. In forming Plaintiff’s RFC, the ALJ found that she was moderately

limited in her ability to work in coordination with others; to complete a normal

workday and workweek without interruptions from psychologically based

symptoms; to perform at a consistent pace; to accept instructions and respond




                                             6
  Case: 1:18-cv-03395 Document #: 34 Filed: 01/27/21 Page 7 of 10 PageID #:2192




appropriately to criticism; and to get along with co-workers and peers without

exhibiting behavioral extremes. The ALJ concluded that all of these restrictions

would be accommodated by limiting her to “simple routine repetitive tasks” and

“occasional contact with supervisors, coworkers, and the public.” (R. 21.) The

Commissioner contends that these restrictions account for all of Plaintiff’s non-

exertional limitations. The Court disagrees, because “[t]he ALJ neither cited

evidence that [Plaintiff] could meet [concentration and task-based] benchmarks nor

addressed the evidence that she could not.” Lothridge v. Saul, -- F.3d --, 2021 WL

37503, at *1, 6 (7th Cir. Jan. 5, 2021) (finding reversible error where the ALJ failed

to determine whether the claimant could meet requirements of attendance and

staying on task given the noted deficits in concentration, persistence, and pace).

      “The law does not require ALJs to use certain words, or to refrain from using

others, to describe the pace at which a claimant is able to work.” Martin v. Saul, 950

F.3d 369, 374 (7th Cir. 2020). However, “[w]hat we do require – and our recent

precedent makes plain – is that the ALJ must account for the ‘totality of a

claimant’s limitations’ in determining the proper RFC.” Id. The ALJ did not

adequately support her RFC finding with respect to the totality of Plaintiff’s non-

functional limitations and their effect on, for example, her concentration, pace, and

ability to work well with others. See Lothridge, 2021 WL 37503, at *5 (criticizing the

ALJ for limiting the claimant “to ‘simple instructions and tasks with restricted

interactions with others’ without addressing her ability to stay on task for a full

workday or to perform at the required speed”).




                                           7
  Case: 1:18-cv-03395 Document #: 34 Filed: 01/27/21 Page 8 of 10 PageID #:2193




      When forming the RFC, the ALJ discounted Plaintiff’s alleged limitations,

citing Plaintiff’s ability to babysit a four-year-old, which included playing with the

child, reading stories, and watching TV, and stating that “[a]ll these activities

would appear to be impossible if she was as limited as she has stated.” (R. 22.) The

ALJ also found it “impossible” for Plaintiff to have severe pain and mental

limitations and yet make breakfast for her son and lay out his clothes; care for and

feed her cats; and cook meals three times a day. (Id.)

      By focusing on these activities, the ALJ “cherry-picked and overstated the

evidence that she cited to support her residual functional capacity finding . . . Yet

the ALJ overlooked, or at least did not acknowledge and engage with, the

limitations with those tasks . . . .” Lothridge, 2021 WL 37503, at *6. The ALJ should

have, but did not, discuss evidence supporting disability, including Plaintiff’s

dependence on family members to assist her with activities of daily living, including

the care of the children in her home. Similarly, the ALJ did not consider that

Plaintiff had difficulty getting along with others, and intrapersonal conflicts were

only minimized by her choice to self-isolate.

      The ALJ also found that Plaintiff’s allegedly poor concentration and memory

was contradicted by her statements that she watched television and played

computer games, and that “she was okay with the games.” (R. 22.) But the ALJ did

not describe the nature of the computer games and whether they were the type that

required any concentration at all, let alone the type of day-long concentration

required by an employer. See Lothridge, 2021 WL 37503, at *5 (“Whether [claimant]




                                           8
   Case: 1:18-cv-03395 Document #: 34 Filed: 01/27/21 Page 9 of 10 PageID #:2194




is congenial or able to add sums in a short-term encounter or examination has little

or no apparent bearing on whether she can maintain pace or stay on task for an

entire workday.”); Martin, 950 F.3d at 374 (“[S]omeone with problems concentrating

may not be able to complete a task consistently over the course of a workday, no

matter how simple it may be.”).

      The ALJ also gave little weight to the opinion of Plaintiff’s treating

psychologist Dr. Givens, who opined that she had marked limitations in most

functional areas and was extremely limited in her ability to perform even simple

work. The ALJ disregarded that opinion in part because of its alleged inconsistency

with the treatment notes made by a licensed clinical social worker, which “show

that the claimant mainly had family problems that caused her some level of

anxiety.” (R. 23.) This statement by the ALJ suggests that the source of Plaintiff’s

anxiety was relevant to its effect on Plaintiff’s ability to work, but its significance is

left unexplained.

      The Court does not hold that the ALJ’s judgment about the issues of

concentration and ability to work with others was incorrect, but “but we cannot

uphold an administration determination that failed to explain the outcome

adequately.” Lothridge, 2021 WL 37503, at *5. Because the decision was not

supported by substantial evidence, it must be remanded for further proceedings.

The Court will not explore in detail the remaining errors claimed by Plaintiff but

emphasizes that the Commissioner should not assume these issues were omitted

from the opinion because no error was found.




                                            9
  Case: 1:18-cv-03395 Document #: 34 Filed: 01/27/21 Page 10 of 10 PageID #:2195




                                 CONCLUSION

      For the foregoing reasons, Plaintiff’s motion for summary judgment [Doc. No.

10] is granted in part and denied in part, and the Commissioner’s cross-motion for

summary judgment [Doc. No. 21] is denied. The Court finds that this matter should

be remanded to the Commissioner for further proceedings consistent with this

Order.




SO ORDERED.                                  ENTERED:




DATE:       January 27, 2021                 ___________________________
                                             HON. MARIA VALDEZ
                                             United States Magistrate Judge




                                        10
